Name: Commission Regulation (EEC) No 1730/78 of 24 July 1978 amending for the fourth time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 78 Official Journal of the European Communities No L 201 /29 COMMISSION REGULATION (EEC) No 1730/78 of 24 July 1978 amending for the fourth time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1608/76 is amended as follows : 1 . The third subparagraph of Article 2 (4) shall read : 'On the labels of wines imported into the Commu ­ nity, no expression concerning superior quality as referred to in the first subparagraph may be trans ­ lated into German by any of the following terms : Qualitatswein mit Pradikat, Kabinett, Spatlese, Auslese, Beerenauslese, Trockenbeerenauslese.' 2. The fourth subparagraph of Article 21 ( 1 ) shall read as follows : 'Until 31 August 1979 labels not complying with the requirements of Regulation (EEC) No 2133/74 or of this Regulation may be used for table wines and quality wines psr to be exported to the United States of America or Canada provided that those particulars on the labels that do not conform with the Community's rules are prescribed in those two countries' legislation and that no confusion will result with a quality wine psr or a table wine.' 3 . In Annex II, points 1 1 and 1 5 of Section I (South Africa) are amended to read as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( 1), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 30 (4) thereof, Having regard to Council Regulation (EEC) No 2133/74 of 8 August 1974 laying down general rules for the description and presentation of wines and grape musts (3), as last amended by Regulation (EEC) No 1475/77 (4), Whereas Commission Regulation (EEC) No 1608/76 of 4 June 1976 (5), as last amended by Regulation (EEC) No 793/78 (6), laid down detailed rules for the description and presentation of wine and grape musts ; Whereas, so that the consumer may not be misled as regards the origin of wine imported into the Commu ­ nity, it should no longer be possible to put on the label of an imported wine the translation of an expres ­ sion designating a superior quality which is identical to any designation in the German language used in accordance with Community rules ; Whereas certain wine designation rules prescribed in the legislation of the United States of America and of Canada do not correspond to the Community's rules ; whereas a certain amount of time is required to find a permanent solution to this problem ; whereas in order to prevent exports to these countries from being adver ­ sely affected in the meantime the use of labels not complying with the requirements of Regulations (EEC) No 2133/74 and (EEC) No 1608/76 should be temporarily permitted for wine to be exported there, on condition that those particulars on the labels that do not conform with the Community's rules are pres ­ cribed in the countries' legislation and that no confu ­ sion with a quality wine psr or a table wine will result ; Whereas, in view of recent memoranda submitted to the Commission, Annexes II , III and IV of Regulation (EEC) No 1608/76 should be altered so that the consumer is given better information on the exact origin of the product in question ; '  11.. Wine-growing region "Swartland" sub-regions :  Riebeek Berg,  Groene Kloof.  15 . Wine-growing region "Coastal Region" sub-region : Cederberg.' 4. In Annex II, the term 'Montilla-Moriles' is added to Section VII (Spain). 5 . In Annex III, Section III (Italy), the words 'Tocai friulano' are added after the words 'Schiava grigia' in the left-hand column and the words 'Tocai italico' are entered in the centre column as being synonymous with 'Tocai friulano'. 6 . In Annex IV, Section XIV (Bulgaria) shall read as follows : (&gt;) OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (3) OJ No L 227, 17. 8 . 1974, p. 1 . (4 ) OJ No L 164, 2. 7 . 1977, p. 1 . (5 ) OJ No L 183, 8 . 7 . 1976, p. 1 . (6) OJ No L 109, 22. 4 . 1978 , p. 1 . No L 201 /30 Official Journal of the European Communities 25. 7. 78 'XIV. BULGARIA List of varieties accepted in the Community Accepted synonyms Misket Muskat Hamburg Rkaziteli Furmint Italianski Riesling Riesling Fetjaska Tamjanka Pinot Chardone Uni Blank Proslava Aligote Traminer Grand noir Pamid Pinot noir Pinot gris Alikante bouschet Kadarka-Rubin Kardinal Zartchin Saperavi Karignan Chevka Dimiat SilvanÃ ¨re Chardonet Muskat Ottonel Cabernet-sauvignon Kadarka Chiroka melnischka Mavrud Merlot Rubin Bouquet Jardonet' Misket Rot ; Misket Karlovo ; Misket Brezovo ; Misket Sungurlare ; Misket Varnenski ; Vratchanski Misket Rikat Welsch-Riesling Welsch-Gold Reinski Riesling Rheinriesling Momino grosde MÃ ¤dchentraube Weihrauch Vinenka Andrianpolitika Blauer SpÃ ¤tburgunder Kassenburgunder KÃ ¶nigstraube Schwarzbeerige Gamza Large de Melnik 25. 7. 78 Official Journal of the European Communities No L 201 /31 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1978 . For the Commission Finn GUNDELACH Vice-President